  Case 5:18-cv-00166-JPB Document 5 Filed 04/22/19 Page 1 of 3 PageID #: 34



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Diana Mey
      Plaintiff,

vs.                                                                    Case No. 5:18-cv-166

Environmental Safety International, Inc.
a/k/a Septic Safety
a/k/a Activator 1000
Joseph M. Carney
Joe Reed
       Defendants.

               PLAINTIFF’S MOTION FOR A SCHEDULING CONFERENCE

          Comes now the Plaintiff, Diana Mey, by counsel, and requests this honorable Court set a

scheduling conference. The Plaintiff, by counsel, has attempted to set a Rule 26(f) conference

with the Defendants, but to date has received no response. On or about February 5, 2019,

Plaintiff mailed a letter to the Defendant, attached as Exhibit A, requesting dates for a Rule 26(f)

conference.

          As the Defendant has not responded, Plaintiff requests this honorable Court set a

scheduling conference so that the parties can obtain dates for discovery, pre-trial, and trial in this

matter.

          Wherefore, the Plaintiff requests a scheduling conference be scheduled in the above

referenced matter.


                                                       Diana Mey
                                                       By Counsel



/s/ Benjamin M. Sheridan______
Benjamin M. Sheridan (# 11296)
Counsel for Plaintiff
  Case 5:18-cv-00166-JPB Document 5 Filed 04/22/19 Page 2 of 3 PageID #: 35



Klein & Sheridan, LC
3566 Teays Valley Road
Hurricane, WV 25526
(304) 562-7111
(304) 562-7115 (fax)
  Case 5:18-cv-00166-JPB Document 5 Filed 04/22/19 Page 3 of 3 PageID #: 36



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Diana Mey
      Plaintiff,

vs.                                                                 Case No. 5:18-cv-166

Environmental Safety International, Inc.
a/k/a Septic Safety
a/k/a Activator 1000
Joseph M. Carney
Joe Reed
       Defendants.

                                CERTIFICATE OF SERVICE

       I, Benjamin Sheridan, attorney for the Plaintiff, certify that I served a true copy of the
foregoing PLAINTIFF’S MOTION FOR A SCHEDULING CONFERENCE on the
Defendant(s) listed at the address(s) below by first class mail, postage prepaid, on this 22nd day
of April, 2019.


Joseph Carney
20 Appletree Lane
Hillsdale, NJ 07642



                                      BY:           /s/ Benjamin M. Sheridan___
                                                    Benjamin Sheridan (# 11296)
                                                    Counsel for Plaintiff
                                                    Klein & Sheridan, LC
                                                    3566 Teays Valley Road
                                                    Hurricane, WV 25526
                                                    (304) 562-7111
